Case: 12-60959      Document: 00512589690         Page: 1    Date Filed: 04/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 12-60959                             April 8, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
OTIS LEE FAIRLEY,

                                                         Plaintiff - Appellant

v.

MILDRED DAVIS; CHARLOTTE ALFORD; BETSY ENDT,

                                                         Defendants – Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 4:86-CV-169


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Pro se Appellant appeals the district court’s denial of his motion to
compel the Mississippi Department of Corrections (MDOC) to upgrade him to
“A” custody pursuant to a settlement agreement. In 1986, Appellant, who had
been convicted of murdering a Mississippi Highway Patrolman and was
serving a life sentence, filed a civil rights complaint asserting that MDOC had
confined him for six months without due process. In 1988, the parties reached
a settlement.      Appellant contends that he agreed to dismiss his case in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-60959     Document: 00512589690     Page: 2   Date Filed: 04/08/2014



                                 No. 12-60959

exchange for MDOC’s agreement to place him in “A” custody, the least
restrictive confinement. Appellant remained in “A” custody until 2011, when
he was downgraded to “B” custody.          Shortly thereafter, Appellant filed a
motion seeking enforcement of the settlement agreement. The district court
denied Appellant’s motion. We AFFIRM.
      Appellant challenges the district court’s conclusion that MDOC
reasonably complied with the 1988 settlement agreement by affording him “A”
custody for 23 years. Appellant, however, has not submitted a copy of the
settlement agreement, and neither MDOC nor the district court that presided
over Appellant’s 1986 civil rights case remain in possession of the agreement.
Under the Federal Rules of Appellate Procedure, Appellant bears the burden
of submitting evidence relevant to a challenged conclusion or finding. FED. R.
APP. P. 10(b)(2).   Appellant has failed to meet this burden. Accordingly, the
denial of Appellant’s motion is AFFIRMED.




                                       2